Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuie et al. (Japanese Patent Publication No. JP 2018-0156618 A), hereinafter Fukuie.
5.	Regarding Claims 1-4 and 6-7, Fukuie teaches (Claim 2) an ethylenically unsaturated group-containing compound comprising one or two aromatic rings. Fukuie teaches (Claim 1) a bisphenol fluorene oligomer comprising one or two (meth)acryloyl groups. Fukuie teaches (Claim 1) a photoinitiator. Fukuie teaches (Paragraph [0050]) a weight ratio of the ethylenically unsaturated group-containing compound to the bisphenol fluorene oligomer is 0.83 to 0.95. Fukuie teaches (Paragraph [0051]) a solvent. Fukuie teaches (Paragraph [0051]) a content of the solvent is equal to or less than 1% by weight of the photosensitive resin composition. Fukuie teaches (Paragraphs [0003-0004]) the photosensitive resin composition contains no solvent. Fukuie teaches (Claim 2) the ethylenically  teaches (Claim 1) the weight-average molecular weight of the bisphenol fluorene oligomer (B) is 500 to 750. Fukuie teaches (Paragraph [0051]) the viscosity of the photosensitive resin composition is 600 to 5000 mPa·s at 25° C.
6.	Regarding Claims 8-11, Fukuie teaches (Paragraph [0053]) coating a substrate with the photosensitive resin composition to form a coated film. Fukuie teaches (Paragraph [0056]) performing an exposure step to the coated film. Fukuie teaches (Paragraph [0055]) performing a baking step to the exposed coated film to form an optical film on the substrate. Fukuie teaches (Paragraph [0056]) a wavelength of the exposure step is 200 to 500 nm. Fukuie teaches (Paragraph [0055]) a temperature of the baking step is 130 to 200° C. 

7.	Claims 1, 3-6, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (Japanese Patent Publication No. JP WO2014/157131 A1), hereinafter Hayashi.
8.	Regarding Claims 1 and 3-6, Hayashi teaches (Paragraphs [0014-0021]) an ethylenically unsaturated group-containing compound comprising one or two aromatic rings. Hayashi teaches (Claim 1) a bisphenol fluorene oligomer comprising one or two (meth)acryloyl groups. Hayashi teaches (Claim 1) a photoinitiator. Hayashi teaches (Paragraph [0011]) a weight ratio of the ethylenically unsaturated group-containing compound to the bisphenol fluorene oligomer is 0.05 to 0.95. Hayashi teaches (Paragraph [0045]) a solvent. Hayashi teaches (Paragraphs [0014-0021]) the photosensitive resin composition contains no solvent. Hayashi teaches (0014-0021) the ethylenically unsaturated group-containing a compound comprising at least one of groups represented by Formulae (1) to Formula (14) of the instant application. Hayashi teaches (0014-0021) the ethylenically unsaturated group-containing compound comprising the compound represented by Formula (1) of the instant application. Hayashi 
9.	Regarding Claims 8-14, Hayashi teaches (Paragraph [0049]) coating a substrate with the photosensitive resin composition to form a coated film. Hayashi teaches (Paragraphs [0047-0048]) performing an exposure step to the coated film. Hayashi teaches (Paragraph [0047]) performing a baking step to the exposed coated film to form an optical film on the substrate. Hayashi teaches (Paragraphs [0047-0048]) a wavelength of the exposure step is 200 to 500 nm. Hayashi teaches (Paragraph [0047]) a temperature of the baking step is 130 to 200° C. Hayashi inherently teaches (Tables 1-2, Paragraphs [0051-0077]) when the thickness of the optical film is 20 to 120 μm, penetration for a visible light with a wavelength of 380 to 780 nm is equal to or greater than 85%, as the compositions mirror those of the instant application. Hayashi inherently teaches (Tables 1-2, Paragraphs [0051-0077]) when the thickness of the optical film is 20 to 120 μm, penetration for an infrared ray with a wavelength of 780 to 1100 nm is equal to or greater than 90%, as the compositions mirror those of the instant application. Hayashi inherently teaches (Tables 1-2, Paragraphs [0051-0077]) when the thickness of the optical film is 20 to 120 μm, a warpage of the optical film relative to the substrate is less than 0.25 mm.

Conclusion
10.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/10/2022